DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claim 9 was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1, 5, and 15 to include the limitations of claim 9.
	Regarding claims 1, 5, and 15, the prior of record, specifically Vallespi-Gonzales (Hereinafter “Vallespi”; US 2018/0349746) and Sachdeva et al. (US Patent No. 10,169,680) discloses receiving first radar data captured by a sensor of an autonomous vehicle, the first radar data associated with a first period of time; associating the first radar data with a global reference frame; receiving second radar data captured by the sensor, the second radar data associated with a second period of time; associating the second radar data with the global reference frame; generating a two-dimensional discretized representation from the first radar data and the second radar data, the two-dimensional discretized representation associated with a local reference frame based at least in part on a position of the autonomous vehicle in a physical environment and comprising a plurality of discretized regions.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein generating the two- dimensional discretized representation comprises: applying a translation and a rotation to a position of individual points within the global reference frame; for at least one region of the two-dimensional discretized representation, applying a learned function to points of an individual region associated with the at least one region to generate one or more feature vectors associated with the individual region, a feature vector comprising a set of values; for the at least one region of the two-dimensional discretized representation, pooling the one or more feature vectors associated with the individual region to generate an aggregated feature vector associated with the individual region; determining, based at least in part on the aggregate feature vector, object information; and controlling the autonomous vehicle based at least in part on the object information.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648